DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 1 line 2, the word “SMAE” should read --SAME--.  Also on page 1 in line 5, the phrase “waterproof USB” should read --waterproof Universal Serial Bus (USB)--.  
Appropriate correction is required.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  In claims 1 and 11 in line 1, the phrase “waterproof USB” should read --waterproof Universal Serial Bus (USB)--.  Claims 2-10 and 12-20 include all the limitations of claims 1 and 11 and are objected to for the same reasons.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Zhao teaches, as shown in figure 9: “A waterproof USB socket (shown in figure 9), comprising a connector 4, a metal housing 5 and 6 sleeved on a periphery of the connector 4, a waterproof glue 7 filled in a tail portion of the connector 4, and a waterproof ring (between the left ends of 5 and 6 in figure 9) sleeved on a periphery of the metal housing, .
Zhao does not teach: “and wherein a stopping member is integrally formed on the base portion of the insulating body, and the stopping member comprises a spot-welding platform, and a stopping portion formed at a front end of the base portion by bending and then extending downward from the spot-welding platform; and wherein the spot-welding platform of the stopping member and the inner metal shell are in contact and fixed into one piece by means of spot-welding”.  The prior art of record does not anticipate or render obvious all the limitations of claim 1.

With regard to claim 11, Zhao teaches, as shown in figure 9: “A waterproof USB socket (shown in figure 9), comprising a connector 4, a metal housing 5 and 6 sleeved on a periphery of the connector 4, a waterproof glue 7 filled in a tail portion of the connector 4, and a waterproof ring (between the left ends of 5 and 6 in figure 9) sleeved on a periphery of the metal housing, wherein the connector 4 comprises a metal intermediate plate 3, a first terminal group (upper 
Zhao does not teach: “wherein a stopping member is inserted in the base portion of the insulating body, and the stopping member comprises a spot-welding platform, and a stopping portion formed at front end of the base portion by bending and then extending downward from the spot-welding platform; and wherein the spot-welding platform of the stopping member and the inner metal shell are in contact and fixed into one piece by means of spot-welding”.  The prior art of record does not anticipate or render obvious all the limitations of claim 11.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the Specification and claims 1 and 11.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831